EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Dmitry Kryndushkin on January 26, 2021.


4.	The Claims have been amended as follows:

cancel claim 15.

Claim 1 (currently amended) [[:]] A method for increasing production of a cannabinoid or cannabinoid precursor molecule, comprising:
providing a genetically modified yeast cell comprising: (i) a codon optimized polynucleotide sequence expressing cannabinoid or cannabinoid precursor molecule
producing enzymes, and (ii) a mutation to prevent or reduce endogenous sterol
synthesis selected from the group consisting of: a SUE (sterol uptake exogenous)
mutation and an ERG1 (Squalene monooxygenase) gene knockout; contacting [[a]] the genetically modified yeast cell with a starting material [[that is converted by genetically modified yeast cell to the cannabinoid or cannabinoid precursor molecule]]; and
culturing the genetically modified yeast cell under conditions in which the cannabinoid or cannabinoid precursor molecule is produced from the starting material,
[[wherein the genetically modified yeast cell : (i) comprises a codon optimized polynucleotide sequence expressing a non-naturally occurring polypeptide that allows for production of the cannabinoid or cannabinoid precursor molecule in the yeast cell, and (ii) is mutated to prevent or reduce endogenous sterol synthesis;]], wherein the cannabinoid or cannabinoid precursor molecule is selected from the group consisting of: cannabigerolic acid (CBGA), cannabigerovarinic acid (CBGVA), cannabidiolic acid (CBDA), cannabidivarinic acid (CBDVA), tetrahydrocannabinolic acid


[[;]], and wherein the [[genetically modified yeast cell is mutated with a SUE (sterol uptake exogenous) mutation or with an ERG1 (Squalene monooxygenase) gene knockout]] starting material is selected from the group consisting of: rice, soya, maize, wheat, beans, sugar beet, sugar cane, plant biomass, starch, cellulose, ethanol, lignocellulose, high fructose corn syrup, molasses, fatty acids, glycerol, lactic acid, whey and glucose.

Claim 9 (currently amended) [[:]] The method of claim 1, wherein the cannabinoid or cannabinoid precursor molecule is selected from the group consisting of: CBGA, CBGVA, CBDA, CBDVA, THCA, THCVA, CBCA, CBCVA, CBG, CBGV, CBD, CBDV, THC, THCV, CBC and CBCV, and wherein the codon optimized polynucleotide sequence is at least 95% identical to the nucleic acid sequence of SEQ ID NO: 34.

Claim 10 (currently amended) [[:]] The method of claim 1, wherein the cannabinoid precursor molecule is olivetol, olivetolic acid, divarinic acid or divarinol, and wherein 

Claim 11 (currently amended) [[:]] The method of claim 1, wherein the cannabinoid precursor molecule is IPP, GPP or FPP, and wherein the codon optimized polynucleotide sequence is at least 95% identical to the nucleic acid sequence of SEQ ID NO: 36.

Claim 12 (currently amended) [[:]] The method of claim 1, wherein the modified yeast cell is Saccharomyces cerevisiae or Pichia pastoris.

Claim 14 (currently amended) [[:]]The method of claim 1, wherein the genetically modified yeast cell further comprises knockout of an ERG9 (Squalene synthase) gene.

Claim 16 (currently amended) [[:]] The method of claim 1, wherein the genetically modified yeast cell further comprises [[at least one]] an additional copy of a yeast gene selected from the group consisting of: ERG10 (Acetyl-CoA acetyltransferase), ERG13 (Hydroxymethylglutaryl-CoA synthase), ERG12 (Mevalonate kinase), IDI1 (Isopentenyl-diphosphate Delta-isomerase 1) and HFA1 (Acetyl-CoA carboxylase, mitochondrial).

Claim 17 (currently amended) [[:]] The method of claim 1, wherein the cannabinoid or cannabinoid precursor molecule is selected from the group consisting of: TFICA, and wherein the starting material comprises free fatty acids and further comprises either hexanoic acid when the cannabinoid or cannabinoid precursor molecule is selected from the group consisting of TFICA, CBDA, CBGA and CBCA, or butyric acid when the cannabinoid or cannabinoid precursor molecule is selected from the group consisting of THCVA, CBDVA, CBGVA and CBCVA.

Claim 18 (currently amended) [[:]] The method of claim 17, wherein the modified yeast cell is Pichia pastoris, and wherein the starting material further comprises methanol.

Claim 19 (currently amended) [[:]] The method of claim 18, wherein the modified yeast cell further comprises a knockout of PEP4 (Proteinase A), PRB1 (Proteinase B) or YPS1 (Aspartic proteinase 3) genes.



EXAMINER’S COMMENTS

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

6.	Claims 1, 9-12, 14 and 16-19 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652